         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES


        v.
                                                   Crim. No. 19-10278-RWZ
 JASON JIMENEZ

        Defendant


               GOVERNMENT'S OPPOSITION TO MOTION TO DISMISS

       “The Constitution imposes on the President the duty to ‘take Care that the Laws be

faithfully executed.’ One of the duties of the Executive Branch, and a vitally important one, is

that of apprehending and obtaining the conviction of those who have violated criminal statutes of

the United States.” United States v. Valenzuela-Bernal, 458 U.S. 858, 863 (1982) (quoting U.S.

Const., Art. II, § 3). To that end, the government’s motives in pursuing the charges in the

superseding indictment have nothing to do with retaliation and everything to do with ensuring

that the government discharges this constitutional obligation to enforce the “criminal statutes of

the United States.” Id. The government contends that Jimenez violated those laws and simply

seeks to hold him accountable for doing so, consistent with its constitutional charge.

       Here, the defendant, Jason Jimenez, committed crimes before and after his arrest – crimes

which the government contends it can prove beyond a reasonable doubt, irrespective of the

Court’s suppression order. As the government said in its Opposition to the Motion to Compel,

ECF No. 82 at 1, there is no doubt that Jimenez was caught with a substantial amount of fentanyl

on his person and subsequently admitted his conduct to law enforcement officers. Again,

although the post-arrest admission and the fentanyl that officers recovered will be inadmissible at
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 2 of 12




trial, the reasons to hold Jimenez accountable for his criminal conduct persist. The government

expects to vindicate that goal by, at trial, presenting communications recovered from Jimenez’s

phone that form the basis of the government’s charge under 21 U.S.C. § 843(b). In addition,

there is no doubt that Jimenez’s affidavit in support of his motion to suppress was false. And,

the government contends that the falsity of this affidavit was knowing and material. The

government has established probable cause that the offenses outlined in Counts One and Two of

the superseding indictment were committed. The charges that the government sought as part of

the superseding indictment are not evidence of retaliatory or vindictive conduct. Instead, as this

Court observed, they are evidence of the government’s zealousness, and “doggedness, without

more, is not vindictive.” ECF No. 85 at 4.

       Jimenez’s motion fails to offer that something “more.” In essence, Jimenez makes a bald

assertion that the superseding indictment was retaliatory, mischaracterizes counsel’s plea

negotiations, and points to the purported weakness of the available evidence against him as

support for this proposition. See generally ECF No. 86 (motion to dismiss). But what Jimenez’s

motion does not do is address any of the objective indicia of vindictiveness that the government

addressed in its opposition to Jimenez’s motion to compel. See ECF No. 82 at 6-9. These

indicia conclusively undercut Jimenez’s claim of vindictiveness. In addition, Jimenez’s

evidentiary arguments are not appropriate for consideration on a motion to dismiss, and in any

event, mischaracterize the strength of the government’s case. For these reasons, the Court

should deny Jimenez’s motion to dismiss without an evidentiary hearing.




                                                 2
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 3 of 12




                                           ARGUMENT

I.     CHALLENGES TO INDICTMENTS ON THE BASIS OF VINDICTIVE
       PROSECUTION FACE AN EXTRAORDINARILY HIGH BAR.

       A prosecutor’s decision to indict is “‘presumed legitimate.’” United States v. Dwyer, 287

F. Supp. 2d 82, 86 (D. Mass. 2003) (quoting United States v. Sanders, 211 F.3d 711, 716 (2nd

Cir. 2000)). Consequently, “courts presume that [prosecutors] have properly discharged their

official duties.” United States. v. Armstrong, 517 U.S. 456, 465 (1996) (internal quotation marks

omitted). Consequently, a defendant seeking a finding of vindictive prosecution must show

either “actual vindictiveness or a sufficient likelihood of vindictiveness to warrant such a

presumption.” United States v. Lanoue, 137 F.3d 656, 664 (1st Cir. 1998) (citing United States.

v. Marrapese, 826 F.2d 145, 147 (1st Cir. 1987)). Only if the defendant creates a presumption of

vindictiveness does the government need to show legitimate reasons that exist for the

prosecution. Id. (citing United States v. Goodwin, 457 U.S. 368, 373 (1982)).

       Compounding the high bar that Jimenez faces is the fact that pretrial dismissals based

upon claims of vindictive prosecution are highly disfavored. “[T]he presumption of

prosecutorial vindictiveness generally does not arise in the pretrial setting.” United States v.

Koh, 199 F.3d 632, 639 (2d Cir. 1999); see also Goodwin, 457 U.S. at 381 (explaining that “a

change in the charging decision made after an initial trial is completed is much more likely to be

improperly motivated than is a pretrial decision”); United States v. Wilson, 262 F.3d 305, 315

(4th Cir. 2001) (noting that “the presumption of prosecutorial vindictiveness . . . will rarely, if

ever, be applied to prosecutors’ pretrial decisions.”); Dwyer, 287 F. Supp. 2d at 88 (observing

that “it may be unusual for a court to find a presumption of prosecutorial vindictiveness prior to

trial.”). As discussed further below, Jimenez cannot establish a presumption of vindictiveness,




                                                  3
           Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 4 of 12




but even if he could, the government had legitimate reasons for seeking the superseding

indictment.

II.    THE AVAILABLE EVIDENCE UNDERCUTS JIMENEZ’S CLAIMS OF THE
       GOVERNMENT’S VINDICTIVE INTENT.

       In assessing the presence of vindictiveness, courts look to a variety of factors, all of

which favor the government.1 For example, “[w]here the change in the indictment is prompted

by newly discovered evidence supporting the imposition of additional counts . . . a presumption

of vindictiveness is not warranted.” Lanoue, 137 F.3d at 665 (quoting United States v. Fiel, 35

F.3d 997, 1008 (4th Cir. 1994)) (internal quotation marks omitted); see also United States v.

Punelli, 892 F.2d 1364, 1372 (8th Cir. 1990) (“[T]here can be no prosecutorial vindictiveness if

the prosecutor revised the charge because of newly discovered evidence[.]); United States v.

Phillips, 664 F.2d 971, 1021 (5th Cir. 1981) (“In this case the prosecutor rebutted that prima

facie case by establishing that the basis for the superseding indictment was newly discovered

evidence, not prosecutorial vindictiveness for Myers’ assertion of his rights.”). Here, the

government’s False Declaration charge (Count One of the superseding indictment) was not

available at the time the government sought the initial indictment, because, when the government

first charged this case, Jimenez had not yet lied to this Court. Accordingly, the timing of this

charge was not retaliatory, but instead was a function of when the evidence supporting this

charge became available to the government.

       Although the same cannot be said about the timing of Count Two, Unlawful Use of a

Communications Facility, the government’s objective reasons for charging this offense in the

superseding indictment were not vindictive. The First Circuit has recognized that a prosecutor’s


       1
          The government addressed these factors in opposing Jimenez’s motion to compel. For
ease of reference, however, the government repeats these arguments here.
                                                 4
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 5 of 12




decision to charge the more “simple to prove” offense as opposed to one that is “more factually

complex” is one that is objectively reasonable and not grounded in inappropriate animus.

Lanoue, 137 F.3d at 666. Initially, the government chose to charge Possession with Intent to

Distribute Over 40 Grams of Fentanyl. See ECF No. 10 (indictment). This charge is far less

factually complex than Unlawful Use of a Communications Facility, which requires proof of an

underlying felony under the Controlled Substances Act as well as communications, using a

“communications facility,” in furtherance of that offense. See 21 U.S.C. § 843(b). The

government clearly only resorted to the section 843(b) charge because, once the Court

suppressed the drugs that officers retrieved from Jimenez, the government could not prevail on

the possession with intent to distribute charge. This substitution of offenses simply provided the

government with an avenue to a conviction on a drug offense and was not grounded in a desire to

punish Jimenez for succeeding in persuading the Court to suppress the drugs.

       That the pending charges are less severe than the charge in the original indictment further

demonstrates that the superseding indictment was not vindictive. The “doctrine of vindictive

prosecution does not apply when ‘there has been no increase in the severity of the charge or the

sentence imposed.’” United States v. Aespuro, 938 F. Supp. 623, 627 (E.D. Cal. 1996) (quoting

United States v. Kinsey, 994 F.2d 699, 701 (9th Cir. 1993)); compare United States v. French,

No. 12-cr-00160, 2015 WL 745556, at *8 (D. Me. Nov. 23, 2015) (in reciting facts “undercut

[the defendant’s] vindictive prosecution claim,” noting that “[t]his is not a case where the

Government enhanced the penalties . . . it is a case where the Government maintained the same

penalties originally charged”) with United States v. Tobin, 598 F. Supp. 2d 125, 129 (D. Me.

2009) (“courts view skeptically the government’s decision to file more severe charges following

a defendant’s successful appeal of his conviction”). In this case, the original charge of



                                                 5
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 6 of 12




Possession with Intent to Distribute Over 40 Grams of Fentanyl carried a mandatory minimum

sentence of five years imprisonment and a maximum sentence of 20 years imprisonment. See 21

U.S.C. § 841(b)(1)(B)(vi). The charges in the superseding indictment contain statutory

maximum sentences of five and four years, respectively. See 18 U.S.C. § 1623(a); 21 U.S.C. §

843(b). In other words, a conviction under the superseding indictment would almost certainly

result in a sentence to a term of imprisonment (if any) less than what Jimenez otherwise would

have received had a jury convicted him under the original indictment. Moreover, the

government could have sought a superseding indictment charging Jimenez with Conspiracy to

Violate the Controlled Substances Act under 21 U.S.C. § 846, which would have rendered a

maximum sentence of 20 years imprisonment. It didn’t. Such facts undercut – rather than

support – a finding of vindictive prosecution.

       Finally, in an apparent attempt to ascribe animus to the government, Jimenez makes

misleading characterizations of discussions between government counsel and counsel for

Jimenez that preceded the grand jury’s issuance of a superseding indictment. Without going into

detail here, which would be inappropriate before the District Court, the government disputes the

defendant’s account of the plea negotiations.

       As the government pointed out in opposing Jimenez’s motion to compel, Jimenez’s

arguments are extreme. They beg the Court to reach one or both of the following conclusions:

(1) in any case in which the Court suppresses evidence, the government must immediately

concede defeat by dismissing all charges; and (2) lying to federal courts is acceptable and it is

wrong for the government to attempt to hold defendants accountable for such conduct. The

Court should reject both arguments.




                                                 6
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 7 of 12




III.   JIMENEZ’S FACTUAL ARGUMENTS ARE QUESTIONS FOR THE JURY.

       The Court should decline Jimenez’s apparent invitation to convert the motion to dismiss

into a motion for judgment of acquittal under Federal Rule of Criminal Procedure 29. As an

initial matter, it is unnecessary for the Court to weigh evidence at the motion to dismiss stage.

United States v. Stewart, 744 F.3d 17, 21 (1st Cir. 2014) (“The indictment’s allegations are

assumed to be true, and ‘courts routinely rebuff efforts to use a motion to dismiss as a way to test

the sufficiency of the evidence behind an indictment’s allegations.’”) (quoting United States v.

Guerrier, 669 F.3d 1, 3–4 (1st Cir. 2011)). In addition, Jimenez has cited no case in which a

court dismissed an indictment by concluding that an apparent weakness of evidence in support of

an indictment evinces vindictiveness. Even were Jimenez able to connect the purported

weakness of charges with vindictiveness, however, dismissal would not be warranted here,

because the government’s case is not weak.

       A.      Jimenez’s Mental State Is In Dispute, Where The Government Contends He Acted
               Knowingly.

       Jimenez cannot escape a trial on Count One based upon a self-serving assertion that his

falsification of his affidavit was unintentional. “Existence of intent ‘is a question of fact which

must be submitted to the jury.’” United States v. Sturm, 870 F.2d 769, 777 (1st Cir. 1989)

(quoting Morissette v. United States, 342 U.S. 246, 274 (1952)). In this case, Jimenez’s affidavit

shows a remarkably detailed account of the date of his arrest. See generally ECF No. 36-1.

Jimenez’s assertion that he simply failed to remember the Miranda warnings is therefore

specious. In any event, Jimenez’s intent is ultimately a question for the jury, and one on which

the government intends to prevail at trial. The indictment’s allegation that Jimenez acted

knowingly is sufficient to proceed to trial. See United States v. Troy, 618 F.3d 27, 34 (1st Cir.




                                                  7
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 8 of 12




2010). (“Viewed in its entirety, an indictment is sufficient if it describes all of the elements of

the charged offense using the words of the relevant criminal statute.”).

       B.      The Government Can Establish Materiality.

       That the Court did not consider Jimenez’s false affidavit in ruling upon his motion to

suppress is legally irrelevant. The government need not establish the Court’s reliance on a false

statement in order to establish materiality; instead, what matters is whether the false statement

was capable of influencing the decision-maker to whom the statement was addressed. United

States v. Pagan-Santini, 451 F.3d 258, 266 (1st Cir. 2006) (quoting United States v. Finucan,

708 F.2d 838, 848 (1st Cir. 1983) (considering whether testimony “capable of influencing the

tribunal”)). In addition, materiality “is evaluated at the time the statement is made. Materiality

does not depend on the ultimate decision reached by the body to which the false statement is

addressed.” United States v. Burge, 711 F.3d 803, 812 (7th Cir. 2013) (citation omitted); see

also United States v. Lee, 359 F.3d 412, 416 (6th Cir. 2004) (“Nor is it required that the

government prove that the perjured testimony actually influenced the relevant decision-making

body.”). In short, “the test for materiality is a broad one.” United States v. Scivola, 766 F.2d 37,

44 (1st Cir. 1985).

       At the time Jimenez submitted the false affidavit, he was ostensibly hoping that his

assertion of not having received his Miranda warnings would result in an evidentiary hearing on

that issue. Indeed, the statement was capable of generating a factual dispute on that issue. See

United States v. Staula, 80 F.3d 596, 603 (1st Cir. 1996) (“A hearing [on a motion to suppress] is

required only if the movant makes a sufficient threshold showing that material facts are in doubt

or dispute, and that such facts cannot reliably be resolved on a paper record.”). After all,

Jimenez ultimately obtained an evidentiary hearing on the issue of whether he received Miranda

warnings. Accordingly, Jimenez’s false statement was capable of influencing the Court.
                                                  8
         Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 9 of 12




       Even if the Court did not or would not have considered Jimenez’s affidavit in either

ruling upon his suppression motion or determining whether an evidentiary hearing was

necessary, it was still capable of influencing the decision-maker to whom the statement was

addressed. See Pagan-Santini, 451 F.3d at 266. To be material, a false statement “need not

actually influence” the Court. United States v. Silveira, 426 F.3d 514, 518 (1st Cir. 2005)

(affirming conviction under section 1623). Here, Jimenez’s false statement was central to the

question of whether his pre-arrest statements to law enforcement would be suppressed. Under

these circumstances, it does not get much more material than that.

       C.      The Government Does Not Need To Present Suppressed Evidence To Prevail On
               Count Two.

       The government does not need to introduce physical evidence of narcotics to prevail on a

controlled substances offense. Courts routinely affirm convictions where the government has not

established which controlled substance a defendant agreed to possess or distribute, as long as the

government can established that the agreement involved any controlled substance. See United

States v. Martinez-Lantigua, 857 F.3d 453, 456 (1st Cir. 2017) (“For conspiracies such as the one

Martínez was convicted for, the government ‘need only prove that the defendant had knowledge

that he was dealing with a controlled substance, not that he had knowledge of the specific

controlled substance.”) (citations and internal quotation marks omitted); United States v.

Azubike, 564 F.3d 59, 65 (1st Cir. 2009) (explaining that where “the modus operandi of the crime

was the same as that of drug transactions sadly common in this geographic area,” this

“support[ed] the jury's conclusion that defendant knew he was transporting drugs”).

       The Court has already heard evidence that the “modus operandi of the crime” was

familiar to local law enforcement. At the suppression hearing, Det. Radames Gonzalez testified

as to the various things he observed that were consistent with a drug transaction. See, e.g.,


                                                 9
          Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 10 of 12




Transcript of Suppression Hearing, 20:24-21:1 (testifying that based upon what he observed, “I

believe[d] that there was a drug transaction that had taken place within that – the vehicle.””); see

also ECF No. 58 at 2-7 (describing Det. Gonzalez’s various relevant observations). In addition,

the government has recovered various communications from Jimenez’s LG Aristo smartphone

that the government contends support Count Two, and it is these communications that form the

basis of the offense. See 21 U.S.C. § 843(b) (making unlawful the use of a communications

facility in furtherance of a controlled substances offense). This is sufficient even under a Rule

29 standard which, again, is not the appropriate standard here.

          The Court should reject Jimenez’s invitation to usurp the jury’s role in determining

whether Jimenez is guilty of the charged offenses. And certainly, given the available evidence, it

cannot be said that the purported “implausibility,” cf. ECF No. 86 at 5, of a conviction somehow

demonstrates vindictiveness. It does not, and the Court should deny the motion to dismiss as a

result.

IV.       BECAUSE THERE IS NO PRESUMPTION OF VINDICTIVENESS, THE
          COURT NEED NOT HOLD A HEARING TO MAKE FACTUAL FINDINGS AS
          TO THE GOVERNMENT’S MOTIVES.

          A criminal defendant has no “absolute or presumptive right” to a hearing on a motion.

United States v. Panitz, 907 F.2d 1267, 1273 (1st Cir. 1990) (citing cases). Recognizing that

“district courts are busy places and makework hearings are to be avoided,” the First Circuit

requires that the defendant make a substantive showing that material facts are in dispute or

doubt. Id. (citations omitted). Evidentiary hearings in criminal cases are “the exception, not the

rule.” United States v. Alicea, 205 F.3d 480, 487 (1st Cir. 2000).

          Here, for the reasons discussed above, Jimenez has failed to establish a presumption of

vindictiveness, and even if Jimenez could establish such a presumption, the government has

rebutted such a presumption by showing “objective evidence justifying the prosecutor’s action.”
                                                  10
        Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 11 of 12




Goodwin, 457 U.S. at 376 n.8. In particular, the government has established probable cause (and

more) in support of the superseding indictment. See Bordenkircher, 434 U.S. at 364 (“[S]o long

as the prosecutor has probable cause to believe that the accused committed an offense defined by

statute, the decision whether or not to prosecute, and what charge to file or bring before a grand

jury, generally rests entirely in his discretion.”). In addition, the objective facts show that the

government was not motivated by vindictiveness. Under such circumstances, an evidentiary

hearing is not necessary. See United States v. Gibson, No. 15-10323-IT, 2016 WL 11189802, at

*6 (D. Mass. Aug. 11, 2016) (concluding that evidentiary hearing was unnecessary where the

defendant failed to establish a presumption of vindictiveness, or in the alternative, the

government rebutted such presumption).

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court deny

Jimenez’s motion to dismiss.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               UNITED STATES ATTORNEY


Dated: November 13, 2020                       /s/ Evan D. Panich
                                               Evan D. Panich, BBO #681730
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               1 Courthouse Way, Suite 9200
                                               Boston, MA 02210
                                               (617) 748-3652
                                               evan.panich@usdoj.gov




                                                  11
        Case 1:19-cr-10278-RWZ Document 91 Filed 11/13/20 Page 12 of 12




                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants .

                                              /s/ Evan D. Panich
                                              Evan D. Panich
                                              Assistant United States Attorney




Date: November 13, 2020




                                                 12
